Case: 22-30244     Document: 00516530260         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-30244
                                                                            FILED
                                                                     November 1, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse L. Cage,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:98-CR-194-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jesse L. Cage, federal prisoner # 22766-034, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. He correctly
   argues that U.S.S.G. § 1B1.13 and its commentary are not binding on a
   prisoner’s own motion for compassionate release. See United States v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30244      Document: 00516530260            Page: 2    Date Filed: 11/01/2022




                                      No. 22-30244


   Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021). He contends that his motion
   was supported by the import of Amendment 798 to the Guidelines, his age,
   his time spent in prison, the nature of his offense, his rehabilitative efforts,
   his contention that his most recent disciplinary case was a result of
   circumstances due to COVID-19, and his contention that he poses no danger
   to the community. He has abandoned, by failing to brief, any challenge to the
   district court’s determinations that he should not receive § 3582(c)(1)(A)
   relief based upon his medical conditions or his increased risk for COVID-19.
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          We review the denial for an abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). There is no indication that the
   district court impermissibly treated § 1B1.13 as binding. See Shkambi, 993
   F.3d at 392-93. Even if the district court legally erred in its consideration of
   § 1B1.13, the denial of the motion may be affirmed because the district court’s
   consideration of the 18 U.S.C. § 3553(a) factors can independently support
   the judgment. See United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir.
   2022); Ward v. United States, 11 F.4th 354, 360 (5th Cir. 2021); Chambliss,
   948 F.3d at 693-94.
          The district court expressly found that it had the discretion to
   consider Amendment 798 as an extraordinary and compelling reason to
   reduce the sentence. It did not exercise that discretion, however, given its
   other stated reasons for denying the motion. In denying the motion, the
   district court specifically considered Cage’s age, his time in prison, the
   nature of his offense, his rehabilitative efforts, his criminal history, his prison
   disciplinary history, and his available support system upon release. Cage’s
   mere disagreement with the district court’s balancing of the § 3553(a) factors
   does not warrant reversal. See Chambliss, 948 F.3d at 694. The district
   court’s denial of Cage’s motion for compassionate release is AFFIRMED.




                                           2